By Judge Daniel R. Bouton
The court finds persuasive the argument of Ms. Dahnlc and therefore grants the motion for a protective order. Specifically, pursuant to Rule 4:1(c), the court rules under clause (1) “that the discovery not be had.”
The primary reason for the court’s ruling has to do with the timing of the request. Here, the case was nonsuited before and the refiled cause has been on the court’s docket for a number of months. The parties have had more than adequate time to coordinate deposition dates and to complete the discovery process. While the uniform pretrial scheduling order provides for depositions to be taken in lieu of live testimony up until fifteen days before trial, this provision does not allow one party to demand such discovery just prior to trial when crowded schedules prevent the attorneys from agreeing on a date.
Based on the information and the arguments contained in Ms. Dahnlc’s letter of March 16th, the court concludes that the taking of the requested deposition would place an undue burden and expense on the defendant. Moreover, it should be noted that the plaintiff has already had one opportunity to take the deposition of the witness in question.